              Case 2:20-cv-01569-RSL Document 8-1 Filed 12/16/20 Page 1 of 2




                                                                          HON. ROBERT S. LASNIK
 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE

 8
     KARLENE K. PETITT,                                CASE NO. 2:20-cv-1569 RSL
 9
                                          Plaintiff,   [PROPOSED] ORDER GRANTING
10                                                     MOTION TO MODIFY
                                                       SCHEDULING ORDER AND
11      v.                                             CONSOLIDATE CASES
12   AIR LINE PILOTS ASSOCIATION,
13
                                          Defendant.
14

15           On December 9, 2020, the Court entered its Scheduling Order (Dkt. 11). Defendant Air
16   Line Pilots Association subsequently filed a motion to modify the Scheduling Order and to
17   consolidate the instant litigation with Case No. 2:20-cv-01093-RSL (the “DFR Case”), also
18   pending before the undersigned. For good cause, the Court hereby amends that Order as follows.
19           IT IS HEREBY ORDERED as follows:
20           1.     All deadlines for the Rule 26(f) conference and report and Rule 26(a)(1) initial
21   disclosures in the instant case (as set forth in the Court’s Order of December 9, 2020 (Dkt 7)) are
22   hereby vacated.
23           2.     The instant case is hereby consolidated with the DFR Case and shall proceed
24   under the Case No. 2:20-cv-01093-RSL.
25           3.     Plaintiff shall file an amended complaint in the consolidated case on or before
26   February 1, 2021.
27
     ORDER – 1
     CASE NO. 2:20-cv-1569 RSL
              Case 2:20-cv-01569-RSL Document 8-1 Filed 12/16/20 Page 2 of 2




 1          4.      The parties are directed to confer concerning the schedule in the consolidated case

 2   within 14 days of the filing of Plaintiff’s amended complaint and to file a proposed, revised

 3   scheduling motion/report to the Court within seven days thereafter.

 4          5.      For purposes of the statute of limitations, Plaintiff’s claim of gender

 5   discrimination under Title VII of the Civil Rights Act of 1964 shall be treated as having been

 6   filed on October 23, 2000 (the date she filed her Complaint in the instant case).

 7          6.      Defendant Air Line Pilots Association need not answer or otherwise respond to

 8   the Complaint in the instant litigation except as ordered by the Court following the Parties’

 9   provision of the revised scheduling motion/report discussed in Paragraph 4, above.

10          IT IS SO ORDERED.

11          Dated this _____ day of _____________, 2020

12
                                                          _______________________________
13                                                        Honorable Robert S. Lasnik
14                                                        United States District Judge

15

16

17

18
19

20

21

22

23

24

25

26
27
     ORDER – 2
     CASE NO. 2:20-cv-1569 RSL
